Citation Nr: 1454294	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  08-13 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether there is clear and unmistakable error in a January 28, 2000, rating decision that denied service connection for depression.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right shoulder disability. 

3. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right elbow disability.

4. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a skin disability of the hands.

5. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disability.

6. Entitlement to service connection for a right shoulder disability.

7. Entitlement to service connection for a right elbow disability.
8. Entitlement to service connection for a skin disability of the hands.

9. Entitlement to service connection for a left knee disability.

10. Entitlement to service connection for a disability manifested by head pain.

11. Entitlement to service connection for gastroesophageal reflux disease.

12. Entitlement to service connection for disabilities of the left shoulder, left elbow, hands, fingers, hips, ankles, feet, and toes.

13. Entitlement to service connection for boils.

14. Entitlement to service connection for a lipoma of the right arm.

15. Entitlement to a compensable rating for hearing loss.

16. Entitlement to a compensable rating for cholesteatoma of the left ear.

17. Entitlement to a rating in excess of 10 percent prior to November 2, 2009, and in excess of 20 percent since November 2, 2009, for degenerative arthritis of the cervical spine.

18. Entitlement to a compensable rating for hypertension.

19. Entitlement to a rating in excess of 30 percent for degenerative arthritis of the lumbar spine.

20. Entitlement to a rating in excess of 10 percent for right knee arthritis.

21. Entitlement to a rating in excess of 10 percent for right knee strain.

22. Entitlement to a rating in excess of 10 percent for tinnitus.

23. Entitlement to special monthly compensation for loss of use of a creative organ.

24. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1973 to April 1975, December 1981 to November 1988, and April 1989 to June 1999.

This case comes to the Board of Veterans' Appeals (Board) from May 2005 and January 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2014, the Veteran testified during a Board hearing at the RO.  The record was held open for 60 days following the hearing to provide additional time to submit evidence.  In August 2014, the Veteran submitted additional evidence with a waiver of RO review.  

Although the issue regarding gastroesophageal reflux disease (GERD) has been adjudicated as an application to reopen a previously denied claim, the issue should have been adjudicated as an original claim for service connection.  The RO found a May 2005 rating decision that denied the claim for service connection for GERD to be final.  In denying the claim, that rating decision found there was no evidence of current disability.  However, an October 2005 VA treatment record, added to the claims file in March 2006, shows the Veteran was being treated for GERD.  As that evidence was received within one year of the May 2005 rating decision and is pertinent to the issue, the claim for service connection for GERD remained pending.  38 C.F.R. § 3.156(b) (2014).  As such, the May 2005 rating decision is not final.  Thus, the issue is as phrased on the title page.

In a January 2010 rating decision, the RO granted service connection for bipolar disorder with depression and tendinopathy of the left and right feet.  Thus, those issues are no longer on appeal.  The RO also increased the rating for degenerative arthritis of the cervical spine to 20 percent effective November 2, 2009. 

With respect to the claim for service connection for arthritis of the shoulders, elbows, hands, fingers, hips, knees, ankles, feet, and toes, the Board observes that some clarification is needed.  As will be seen below, the Board herein grants service connection for a right shoulder disability and a right elbow disability.  Thus, only disabilities of the left shoulder and left elbow remain on appeal.  The Board also herein grants service connection for a left knee disability.  As service connection for right knee disabilities has already been granted, there is no longer a knee disability for consideration.  Finally, although the RO limited the issue to arthritis, the Board has broadened the issue as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this decision, the Board concludes there is no clear and unmistakable error in a January 28, 2000, rating decision that denied service connection for depression; reopens each of the previously denied claims for service connection; grants service connection for a right shoulder disability, a right elbow disability, and a left knee disability; and dismisses the appeal with respect to the claims for service connection for boils and a lipoma of the right arm, and increased ratings for hypertension, tinnitus, and special monthly compensation for loss of use of a creative organ.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the January 28, 2000, rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at that time.

2. A June 2003 rating decision denied the claim for service connection for a right shoulder disability.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal.  

3. The evidence received since the June 2003 decision relates to unestablished facts necessary to substantiate the claim for service connection for a right shoulder disability, and raises a reasonable possibility of substantiating the claim.  

4. A January 2000 rating decision denied the claim for service connection for a right elbow disability.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  

5. The evidence received since the January 2000 decision relates to unestablished facts necessary to substantiate the claim for service connection for a right elbow disability, and raises a reasonable possibility of substantiating the claim.  

6. A May 2005 rating decision denied the claim for service connection for a skin disability of the hands.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal.  

7. The evidence received since the May 2005 decision relates to unestablished facts necessary to substantiate the claim for service connection for a skin disability of the hands, and raises a reasonable possibility of substantiating the claim.  

8. A June 2003 rating decision denied the claim for service connection for a left knee disability.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  

9. The evidence received since the June 2003 decision relates to unestablished facts necessary to substantiate the claim for service connection for a left knee disability, and raises a reasonable possibility of substantiating the claim.  

10. A right shoulder disability had its onset during active service.  

11. A right elbow disability had its onset during active service.  

12. A left knee disability had its onset during active service.

13. During the May 2014 Board hearing, the Veteran requested a withdrawal of his appeal of the claims for service connection for boils and a lipoma of the right arm, and increased ratings for hypertension, tinnitus, and special monthly compensation for loss of use of a creative organ.


CONCLUSIONS OF LAW

1. There is no clear and unmistakable error in the January 28, 2000, rating decision that denied service connection for depression.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2014).

2. The June 2003 rating decision that denied service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014). 

3. New and material evidence has been received since the June 2003 rating decision to reopen the previously denied claim for service connection for a right shoulder disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

4. The January 2000 rating decision that denied service connection for a right elbow disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014). 

5. New and material evidence has been received since the January 2000 rating decision to reopen the previously denied claim for service connection for a right elbow disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

6. The May 2005 rating decision that denied service connection for a skin disability of the hands is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014). 

7. New and material evidence has been received since the May 2005 rating decision to reopen the previously denied claim for service connection for a skin disability of the hands.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

8. The June 2003 rating decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014). 

9. New and material evidence has been received since the June 2003 rating decision to reopen the previously denied claim for service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

10. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right shoulder disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

11. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right elbow disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

12. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left knee disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

13. The criteria for withdrawal of appeal of the claims for service connection for boils and a lipoma of the right arm, and increased ratings for hypertension, tinnitus, and special monthly compensation for loss of use of a creative organ by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

In May 2006 correspondence, the Veteran indicated that there was clear and unmistakable error (CUE) in a January 28, 2000, rating decision that denied service connection for depression, which was subsequently granted, effective from January 1, 2005.  He stated there was CUE in a 1999 VA examination report and the record clearly showed he was depressed at that time.  In support of his claim, he stated service connection for posttraumatic stress disorder (PTSD) and depression due to in-service stressors was established in 2006.

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be revised or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed one.  38 C.F.R. § 3.105(a) (2014).

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1994).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In this case, the evidence before the RO at the time of the January 2000 rating decision included the Veteran's service treatment records, a February 1999 VA examination report, and VA treatment records.

The Veteran's service treatment records show he sought mental health treatment but he was not diagnosed with depression.  During a November 1987 examination, he reported a history of depression and excessive worry due to a career change, family responsibilities, and financial problems.  In November 1991, the Veteran sought treatment at the mental health clinic and was seen in the stress management group.  During an October 1993 examination, he reported a history of periods of worry and depression in the past 20 years due to family illness and death, loss of jobs, and financial problems.  In January 1998, he was seen in the mental health clinic and diagnosed with having a vocational problem and passive aggressive behavior.  A January 1999 record shows he was upset at his superior for trying to discharge him for being on unauthorized absence even though he called in sick to the duty person.  His separation examination report indicates a normal psychiatric evaluation.  

The February 1999 VA examination report reflects the Veteran's report of having no symptoms of psychological distress other than the anger he felt toward those who had been making the last few months of the Veteran's service difficult.  After the examination, the VA examiner indicated that the Veteran appeared to suffer from no diagnosable psychiatric illness that would prove disabling, and specified that there was no Axis I diagnosis or condition.  

The VA treatment records do not show any complaints of or treatment for depression.

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Board finds that, based on the record and the law that existed at the time of the January 2000 decision, the RO's denial of the Veteran's claim did not constitute CUE.

At the time of the January 2000 denial, service connection could be established by showing that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1998); 38 C.F.R. § 3.303(a) (1999).  

Service connection could also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, established that the disability was due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (1999).

As indicated above, the Veteran asserts that the evidence of record at the time of the January 2000 rating decision showed he had depression.  

The Board acknowledges that the Veteran sought mental health treatment in service.  However, the diagnosis was "questionable" mild depression, he was not diagnosed with depression, and the separation examination report indicates a normal psychiatric evaluation.  Then, during the February 1999 VA examination, the Veteran denied having any psychological distress other than the anger he felt toward those who were making the last few months of his service difficult.  The examiner found that there was no Axis I diagnosis or condition.  

The Board observes that a September 1999 VA treatment note shows complaints of depression from adjusting to life after the Navy and a diagnosis of questionable mild depression.  However, that treatment note was added to the claims file in November 2001, almost two years after the January 2000 rating decision, and there was no indication that the Veteran had received VA treatment for depression at the time of that rating decision or within one year thereafter.  Moreover, a failure to fulfill VA's duty to assist in the development of a claim does not constitute CUE.  38 C.F.R. § 20.1403(e) (2014).

Given the above, the Veteran has simply not established, without debate, that the correct facts, as they were then known, were not before the RO, or that the RO ignored or incorrectly applied the statutory and regulatory provisions applicable at the time.  Thus, the Board finds that there is no CUE in the January 28, 2000, rating decision that denied service connection for depression.  Accordingly, the appeal is denied.

Applications to Reopen

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the newly presented evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

Right Shoulder Disability

The claim for service connection for a right shoulder disability was originally denied in a June 2003 rating decision.  The claim was denied because there was no evidence of the disability in service or a link between the disability and service.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue.  38 C.F.R. § 3.156(b).  Thus, that decision became final.  

The Veteran then attempted to reopen the claim in January 2005.  A May 2005 rating decision denied the application to reopen finding that no new and material evidence had been submitted.  Although the Veteran did not initiate an appeal of that rating decision, the record shows that the claim remained pending.  A September 2005 letter from a private physician, added to the claims file in October 2005, shows that the Veteran has a long history of right shoulder pain starting in the 1980s.  As that evidence was received within one year following the May 2005 rating decision and is pertinent to the issue, the claim for service connection for a right shoulder disability remained pending.  38 C.F.R. § 3.156(b).  Thus, the May 2005 rating decision is not final with respect to the claim for service connection for a right shoulder disability.  

As noted above, a September 2005 letter from a private physician shows that the Veteran has a long-standing history of right shoulder pain starting in the 1980s.  

Presuming the credibility of the evidence, the record now indicates that the Veteran has a right shoulder disability that may have had its onset during active service and continued since discharge.  The evidence is new, not cumulative, and relates directly to unestablished facts necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a right shoulder disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Right Elbow Disability

The claim for service connection for a right elbow disability was originally denied in a January 2000 rating decision.  The claim was denied because, while there was evidence of treatment for the disability in service, there was no evidence of current disability.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue.  38 C.F.R. § 3.156(b).  Thus, that decision became final.  

The pertinent evidence received since the January 2000 denial includes April 2000 VA treatment records showing complaints of right elbow pain and a diagnosis of tendonitis, and a May 2000 VA treatment record showing a history of right elbow problems for the past several months.  In a September 2006 statement, the Veteran indicated he has had problems with his right elbow since injuring it during service in 1992 or 1993.

Initially, the Board notes that, while the above evidence is dated within one year of the January 2000 rating decision, the evidence was not added to the claims file until November 2001, after the expiration of the appeal period.  Furthermore, there was no indication that the Veteran had received VA treatment for his right elbow at the time of that rating decision or within one year thereafter.  Thus, the provisions of 38 C.F.R. § 3.156(b) do not apply and the January 2000 rating decision remains final.  

Presuming the credibility of the evidence, the record now indicates that the Veteran has a right elbow disability that may have had its onset during active service.  The evidence is new, not cumulative, and relates directly to unestablished facts necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a right elbow disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Skin Disability of the Hands

The claim for service connection for a skin disability of the hands was originally denied in a May 2005 rating decision.  The claim was denied because there was no evidence of the disability in service or evidence of current disability.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue.  38 C.F.R. § 3.156(b).  Thus, that decision became final.  

The pertinent evidence received since the May 2005 denial includes the Board's observation of the Veteran's skin disability of the hands during the May 2014 hearing and the Veteran's testimony that he has had a skin disability of the hands since service.

Presuming the credibility of the evidence, the record now indicates that the Veteran has a skin disability of the hands that may have had its onset during active service.  The evidence is new, not cumulative, and relates directly to unestablished facts necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a skin disability of the hands is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Left Knee Disability

The claim for service connection for a left knee disability was originally denied in a June 2003 rating decision.  The claim was denied because, while there was evidence of an injury in service, there was no evidence of current disability.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue.  38 C.F.R. § 3.156(b).  Thus, that decision became final.  

The pertinent evidence received since the June 2003 denial includes a March 2005 statement from a fellow sailor showing that the Veteran had a chronic problem with his left knee during service that was aggravated by the semi-annual physical fitness tests and a September 2005 letter from a private physician showing that the Veteran has a long-standing history of left knee pain that began in service.  X-rays taken for a May 2011 VA examination show that the Veteran has arthritis of the left knee.

Initially, the Board notes that May 2002 VA x-rays of the left knee show arthritis.  However, the evidence was not added to the claims file until March 2006, after the expiration of the appeal period.  Furthermore, there was no indication that there was such x-ray evidence at the time of that rating decision or within one year thereafter.  Thus, the provisions of 38 C.F.R. § 3.156(b) do not apply and the June 2003 rating decision remains final.  

Presuming the credibility of the evidence, the record now indicates that the Veteran has a left knee disability that may have had its onset during active service.  The evidence is new, not cumulative, and relates directly to unestablished facts necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Where a veteran served for 90 days or more of active service and arthritis manifests to a degree of 10 percent or more within one year from the date of separation from such service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Right Shoulder Disability

The Veteran claims he has a right shoulder disability that began during service.

The Veteran's service treatment records show complaints of right shoulder pain.  Post service, an April 2000 VA treatment record shows complaints of right shoulder pain after playing sports and a diagnosis of overuse of the right shoulder, possible rotator cuff injury.  May 2000 x-rays show mild degenerative disease.  A May 2000 VA treatment record shows a history of right shoulder problems for several years.  

A March 2005 statement from a fellow sailor reflects that the Veteran had a chronic problem with his right shoulder during service that was aggravated by the semi-annual physical fitness tests.  

A September 2005 letter from a private physician shows that the Veteran has a long history of right shoulder pain starting in the 1980s.  

Given the above, the record dates the onset of the Veteran's right shoulder disability to his last period of active service and contains evidence of arthritis within one year of separation from such service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a right shoulder disability had its onset during active service.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Elbow Disability

The Veteran claims he has a right elbow disability that began during service.

The Veteran's service treatment records show complaints of right elbow pain in April 1994 and May 1994 diagnosed as tendonitis.  During a February 1999 VA examination, prior to separation from service, the Veteran reported having pain in the right elbow in 1992 while carrying heavy objects with occasional pain since that time.  The examiner stated there were no objective findings on examination and no disability noted.

Post service, an April 2000 VA treatment record shows complaints of right elbow pain after playing baseball and pitching.  Examination found mild tenderness with supination of the wrist but normal range of motion and no swelling or erythema.  Later that month a diagnosis of tendonitis was made.  A May 2000 treatment record shows a history of right elbow problems for the past several months.  

In a September 2006 statement, the Veteran indicated he has had problems with his right elbow since injuring it during service in 1992 or 1993.

Given the above, the record dates the onset of the Veteran's right elbow disability to his last period of active service and indicates a continuity of symptomatology since service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a right elbow disability had its onset during active service.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Left Knee Disability

The Veteran claims he has a left knee disability that began during service.

The Veteran's service treatment records show complaints of painful joints after running in November 1987, painful knees in October 1993, and knee pain after physical training in January 1999.  

At a February 1999 VA examination, prior to separation from service, the Veteran reported having pain in the knee off and on for five years.  X-rays of the right knee showed mild spurring, which the examiner noted as indicating mild early osteoarthritis.

Post service, a September 1999 VA treatment note shows a history of degenerative joint disease of the knees for 10 years and a diagnosis of degenerative joint disease of the knees.  May 2002 x-rays of the knees showed mild degenerative disease of the medial joint compartments bilaterally and large patellar spurs, more so on the left than the right.

A March 2005 statement from a fellow sailor shows that the Veteran had a chronic problem with his left knee during service that was aggravated by the semi-annual physical fitness tests and a September 2005 letter from a private physician shows that the Veteran has a long-standing history of left knee pain that began in service.  

Given the above, the record dates the onset of the Veteran's left knee disability to his second period of active service.  While there is no evidence of arthritis within one year of separation from service, with x-ray evidence of spurring in the right knee during the in-service VA examination and May 2002 x-rays showing more spurring in the left knee, the record indicates that there was likely spurring in the left knee during service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a left knee disability had its onset during active service.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2014).

On the record during the May 2014 Board hearing, the Veteran requested a withdrawal of the appeal of his claims for service connection for boils and a lipoma of the right arm, and increased ratings for hypertension, tinnitus, and special monthly compensation for loss of use of a creative organ.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to those claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to those claims, and they must be dismissed.  


ORDER

There being no clear and unmistakable error in a January 28, 2000, rating decision that denied service connection for depression, the appeal is denied.

New and material evidence having been received, the previously denied claim for service connection for a right shoulder disability is reopened.  

New and material evidence having been received, the previously denied claim for service connection for a right elbow disability is reopened.  

New and material evidence having been received, the previously denied claim for service connection for a skin disability of the hands is reopened.

New and material evidence having been received, the previously denied claim for service connection for a left knee disability is reopened.

Service connection for a right shoulder disability is granted.

Service connection for a right elbow disability is granted.

Service connection for a left knee disability is granted.

The appeal of the claim for service connection for boils is dismissed.

The appeal of the claim for service connection for a lipoma of the right arm is dismissed.

The appeal of the claim for a compensable rating for hypertension is dismissed.

The appeal of the claim for a rating in excess of 10 percent for tinnitus is dismissed.

The appeal of the claim for is special monthly compensation for loss of use of a creative organ dismissed.


REMAND

Further development is needed on the remaining claims for service connection.

With respect to a skin disability of the hands, while the service treatment records do not show any complaints of or treatment for a skin disorder of the hands, the Board observes that the Veteran showed manifestations of a skin disability of the hands during his Board hearing and he testified that he has had such manifestations since service.  He attributed the disability to exposure to solvents for cleaning metal equipment.  A February 2009 private treatment record reflects skin abnormalities, described as keratotic lesions, on the backs of his hands that have been associated with sunburns.

With respect to a disability manifested by head pain, the service treatment records show complaints of left post-auricular/occipital headaches in October 1998.  An October 1998 operation report shows a history of pain behind the left ear following left tympanoplasty for choesteatoma and second stage ossiculoplasty.  During the hearing, the Veteran testified that a physician had told him that the head pain is a residual of his ear surgeries, thus raising the theory that the disability is secondary to the service-connected cholesteatoma of the left ear status post mastoidectomy.

With respect to GERD, the Veteran's service treatment records show complaints of frequent indigestion during his May 1972 enlistment examination but no disability was noted.  He also complained of frequent indigestion during July 1987 and November 1987 examinations.  During the hearing, the Veteran testified that he had dysphagia, a symptom of GERD, during service.  He attributed the GERD to the poor diet in service.  VA treatment records show he is being treated for GERD.

With respect to a disability of the hands and fingers, the Veteran's service treatment records show he injured his right index finger playing basketball in September 1991 at which time x-rays showed a questionable chip fracture in the second phalanx and he was diagnosed with a questionable fracture.  In November 1991, he injured the first three fingers of the right hand playing volleyball.  X-rays were negative and he was diagnosed with a sprain of the second, third, and fourth digits of the right hand.

With respect to a disability of the hips, the Veteran's service treatment records show complaints of right hip pain in April 1994 diagnosed as a strain.  A January 1999 record shows a diagnosis of bilateral iliosacral bursitis.  A July 2012 VA treatment record reflects complaints of right hip pain for over a year and that a June 2012 MRI showed trochanteric bursitis.  

With respect to a disability of the ankles, the Veteran's service treatment records show complaints of sore and swollen ankles after running during July 1987, November 1987, November 1988, and October 1993 examinations.

With respect to a disability of the feet, the Veteran's service treatment records show he complained of painful arches in August 1972 and was fitted with arch supports.  In August 1973, he complained of foot pain with prolonged standing and high arches were noted.  A September 1973 consult indicates a diagnosis of pes cavus.  During an October 1983 examination, he reported a history of sore feet in boot camp with the use of arch supports for a short time.  The examiner noted high arches and the use of shoe inserts.  During a July 1987 examination, the Veteran reported a history of foot trouble in boot camp and complained of foot pain with exertion or prolonged standing.  During a November 1987 examination, he reported foot trouble that was diagnosed as high arches or flat feet.  During an October 1993 examination, he reported a history of foot trouble that required wearing arch supports at various times depending on the type of activity and foot gear.  VA treatment records reflect x-ray evidence of calcaneal spurs in the right foot.  A May 2011 VA examination report reflects degenerative changes in the first metatarsophalangeal joint bilaterally, posterior spurs in the calcaneus bilaterally, and hammertoe deformities in the second through fifth toes bilaterally.

The Board also observes that the symptoms of each of the above claimed disabilities may be observed by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, for each claimed disability, there is competent evidence of a current disability or persistent or recurrent symptoms of a disability.  During the hearing, the Veteran testified that he developed arthritis in the above joints from in-service injuries while engaging in sports or maneuvers.  Thus, the Veteran should be afforded appropriate VA examinations to ascertain whether he has each of the claimed disabilities and, if so, whether it had its onset in or is related to service.

Further development is also needed on the claims for increased ratings.

The Veteran was last examined by VA for his hearing loss and cholesteatoma of the left ear in November 2006, eight years ago.  Thus, his last examinations are stale.  The Veteran was last examined for his cervical spine, lumbar spine, and right knee disabilities in May 2011, over four and one half years ago.  Those examinations are also stale.  To properly adjudicate the claims for increase, current examinations should be scheduled.  Further, while the AOJ adjudicated new claims for increase for the cervical and lumbar spine disabilities, and right knee arthritis in a June 2011 rating decision, as the claims are still on appeal, the issuance of a supplemental statement of the case is needed.  

As the remand of the above claims could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Further, as above, while the AOJ adjudicated a new claim for a TDIU in a February 2012 rating decision, as the claim is still on appeal, the issuance of a supplemental statement of the case is needed.  

Lastly, the AOJ should obtain any outstanding medical records.  The record, including the Veteran's Virtual VA electronic claims file, contains VA treatment notes through February 2013.  Thus, any treatment notes since that time should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any VA treatment records since February 2013.

2. Then, schedule the Veteran for a VA examination to ascertain whether any current skin disability of the hands is related to active service.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be performed.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology since service, including exposure to metal cleaning solvents.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any skin disability of the hands had its onset in or is related to active service.  The examiner should consider the February 2009 private treatment record showing skin abnormalities, described as keratotic lesions, on the backs of the hands that have been associated with sunburns.  The examiner should provide a complete rationale for any opinion expressed.  

3. Schedule the Veteran for a VA examination to ascertain whether any disability manifested by head pain is related to active service or service-connected cholesteatoma of the left ear status post mastoidectomy.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be performed.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology since service, including exposure to metal cleaning solvents.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any skin disability manifested by head pain had its onset in or is related to active service.  The examiner should consider the service treatment records showing complaints of left post-auricular/occipital headaches in October 1998 and the October 1998 operation report showing a history of pain behind the left ear following left tympanoplasty for choesteatoma and second stage ossiculoplasty.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that any disability manifested by head pain was caused or aggravated beyond normal progression by the service-connected cholesteatoma of the left ear status post mastoidectomy.  The examiner should provide a complete rationale for any opinion expressed.  

4. Schedule the Veteran for a VA examination to ascertain whether his GERD is related to active service.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be performed.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology since service.  The examiner should state whether the Veteran had GERD that clearly and unmistakably (undebatably) existed prior to his entry into active service.  If the examiner determines that the Veteran had GERD that clearly and unmistakably existed prior to his entry into active service, the examiner should state whether there is clear and unmistakable (undebatable) evidence that the GERD did not increase in severity during active service.  If the preexisting GERD underwent an increase in disability during active service, the examiner should state whether that increase was beyond the natural progress of the disease.  If the GERD did not clearly and unmistakably exist prior to service, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the GERD had its onset in or is related to active service.  The examiner should consider the service treatment records showing complaints of frequent indigestion.  The examiner should provide a complete rationale for any opinion expressed.  

5. Schedule the Veteran for a VA examination to ascertain whether any disability of the left shoulder, left elbow, hands, fingers, hips, ankles, feet, or toes is related to active service.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be performed.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology since service.  The examiner should identify each disability of the left shoulder, left elbow, hands, fingers, hips, ankles, feet, and toes.  For each diagnosed disability, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset in or is related to active service.  The examiner should consider the service treatment records showing injuries to the right index finger playing basketball in September 1991 and the first three fingers of the right hand playing volleyball in November 1991; complaints of right hip pain in April 1994 diagnosed as a strain and a diagnosis of bilateral iliosacral bursitis in January 1999; complaints of sore and swollen ankles after running during July 1987, November 1987, November 1988, and October 1993 examinations; and complaints of painful arches in August 1972, complaints of foot pain with prolonged standing and a notation of high arches in August 1973, a diagnosis of pes cavus in September 1973, and reports of foot pain during October 1983, July 1987, November 1987, and October 1993 examinations.  The examiner should provide a complete rationale for any opinion expressed.  

6. Schedule the Veteran for VA examinations to ascertain the severity of his bilateral hearing loss, cholesteatoma of the left ear, degenerative arthritis of the cervical spine, degenerative arthritis of the lumbar spine, right knee arthritis, and right knee strain.  All necessary tests and studies should be performed.  All pertinent pathology associated with each disability should be noted.  Specific to the cervical spine, lumbar spine, and right knee, the examiner should state whether there is any additional loss of motion during flare-ups or due to fatigability, incoordination, painful motion, excess motion, weakened motion, or other factors.  Each examiner should discuss how the Veteran's disability impacts his activities of daily living, including his ability to obtain and maintain employment.  Each examiner should review the claims folder and note that review in the report.  A rationale for all opinions should be provided.

7. Then, readjudicate the claims.  Specific to the claims for increase for degenerative arthritis of the cervical spine, degenerative arthritis of the lumbar spine, and right knee arthritis and the claim for a TDIU, this readjudication should include consideration of all evidence added to the claims file since the January 2010 supplemental statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


